DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim amendments 
	The claims amendment filed on 4 June 2019 in which claims 8, 65, 68, 71, 72, 74-82, 84, 121, 124, 125 where amended is acknowledged. Claims 3-7, 9-64, 66, 69, 70, 73, 83, 85-120, 122-123, 127, 128 and 130-131 were cancelled. Claims 1, 2, 8, 65, 67, 68, 71, 72, 74-82, 84, 121, 124-126 and 129 are pending. 

	 
Election/Restrictions
	Applicant’s election without traverse of the groups and species below in the reply filed on 15 June 2022 is acknowledged. 

Applicant was required to elect between Group I drawn to compositions, including an anti-Siglec-7 antibody that competes with an antibody having a variable heavy chain sequence of SEQ ID NO:1 and a variable light chain sequence of SEQ ID NO:15 for binding to Siglec-7, and has a heavy chain CDR3 sequence comprising the amino acid sequence of SEQ ID NO:111 and a light chain CDR3 sequence comprising the amino acid sequence of SEQ ID NO:95; and Group II drawn to methods, including a method of inhibiting proliferation of tumor cells and a method of identifying a patient that has a tumor that is a candidate for treatment with an anti-Siglec-7 antibody. Applicant elected Group I.
Applicant was required to elect a single disclosed species of heavy chain variable region, light chain variable region and a set of corresponding six CDR sequences. Applicant elected SEQ ID NO:59 for the heavy chain variable region; SEQ ID NO:78 for the light chain variable region; and the six corresponding CDR sequences: HCDR1 GYDFSNY (SEQ ID NO:89), HCDR2 YPGDGE (SEQ ID NO:80), HCDR3 DDYLRAMDY (SEQ ID NO:81), LCDR1 RASQNIHNYLA (SEQ ID NO:100), LCDR2 SAKRLES (SEQ ID NO:94); and LCDR3 QHFWSSPYT (SEQ ID NO:95).
Claims 1, 2, 8, 84, 125, 126, 129 are withdrawn from examination since they correspond to nonelected groups and species. Claims 65, 67, 68, 71, 72,74-82, 121, and 124 are examined on their merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65, 67, 68, 71, 72, 74-82, 121, 124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 65, the instant claim is drawn to an anti-Siglec-7 antibody that competes with an antibody having a variable heavy chain sequence of SEQ ID NO:1 and a variable light chain sequence of SEQ ID NO: 15 for binding to Siglec-7, and has a heavy chain CDR3 sequence comprising the amino acid sequence of SEQ ID NO: 111 and a light chain CDR3 sequence comprising the amino acid sequence of SEQ ID NO:95. The instant specification defines heavy chain CDR3: DYLRAMD(Y/I/V) (SEQ ID NO:111); light chain CDR3 sequence QHFWSSPYT (SEQ ID NO:95)). 
	It is well known in the art that six hypervariable regions (CDRs) in the antibody heavy and light chain variable regions are crucial for binding with an antigen, specially the heavy chain CDR3. Tsuchiya et al. (Protein Science Vol 25, Issue 4, Pages 815-825. April 2016) describes that “in general, the CDR loops in the heavy chain are more frequently involved in antigen binding than those in the light chain. Of the three heavy chain loops, H3 is considered to be the most important to antigen recognition. The contribution of each of the six CDR loops to antigen recognition is different from each other, and even within a single CDR loop, each residue position plays a different role in antigen binding”. As described, the six CDRs of the antibody are crucial for antigen binding. The instant claim only defines the heavy and light chain CDR3 and not heavy and light chain CDR1 and CDR2.  This current claim language would allow any possible sequence for CDR1 and CDR2. Since each of the six CDRs is crucial for binding, it will be difficult to predict if any combination of CDRs 1 and 2 with the described heavy and light chain CDR3 will bind Siglec-7.  Table 1 of the instant specification provides binding affinity (Kd values) of 47 possible combinations of heavy and light variable regions but these results show the combined effect of the six CDRs and not enough description of the effect of the heavy and light chains CDR3 alone can be determined from this data to support that an antibody with the CDR3s of the instant claim will compete  with an antibody with an antibody with a heavy and light chain variable regions of SEQ ID NO: 1 and 15, respectively. Figure 1 and 2 of the instant specification defines this antibody as 16H11. 
 	With regard to “competes” as recited in claim 65, paragraph 0053 (page 16) of the specification states “An "antibody that binds to the same epitope" as a reference antibody refers to an antibody that blocks binding of the reference antibody to its antigen in a competition assay by 50% or more, and conversely, the reference antibody blocks binding of the antibody to its antigen in a competition assay by 50% or more. An exemplary competition assay is provided herein”.  Example 6 (Paragraph 0144) of the instant specification provides guidance on antibody competition using Fortebio “Siglec-7-ECD-huFc was captured on anti-human IgG kinetic sensors at 0.5 ug/ml under saturating conditions (15 min at 1 ug/ml), after which the competing antibody was tested for binding. Each anti-Siglec-7 antibody was tested both ways (i.e. as saturating antibody and as competing antibody) against all other antibodies. When the antibody on the sensor competes with the antibody in solution, no additional binding to the antigen is observed. When a binding signal is observed, the two antibodies bind to the antigen in a non- competitive manner”. Based on the guidance and data provided by the specification an antibody competing with 16H11 should have improved KD values when compared to 16H11. Figure 7 show antibodies with improved KD values but their corresponding heavy variable chain and light variable chain sequences do not have the CDR3 specified in the instant claim (see table below). It is also unclear if these antibodies compete with 16H11 for the same binding sites.
VH/VL (From Figure 1 & 2) 
mAb (From Figure 7)
KD (pM) (From Figure 7)
SEQ ID NO: 14/ SEQ ID NO: 27
5215-9
1
SEQ ID NO: 4/ SEQ ID NO: 18
8A2
1
SEQ ID NO: 3/ SEQ ID NO: 17
5D1
1
Not disclosed
5215-21
1
SEQ ID NO: 8/ SEQ ID NO: 26
5G10
1
Not disclosed
5215-28
1
SEQ ID NO: 1/ SEQ ID NO: 15
16H11
35
SEQ ID NO: 12/ SEQ ID NO: 24
3F1
41





Table 1 from example 6 in the instant specification, provides KD values of humanized version of 16H1. None of the antibodies in table 1 appear to have improved KD value when compared to 16H1. Some of the antibodies in Table 1 (No. 17, 19, 23-25, 32-36, 39, 43 and 44) have values <75 pM which could potentially demonstrate binding competition but since a specific value was not provided in the specification is difficult to predict what <75 pM represents and to compare it with the 35 pM KD value of 16H11. For this reason, it is difficult to determine if any of the antibodies will compete for binding with 16H11.  As an observation, the antibodies with KD  <75 pM share in common the same light chain variable domain of SEQ ID NO 69 and 78 (see table below). 
Antibodies with KD  <75 pM (from Page 46, Table 1 )
Table 1 No. 
VH/VL
CDR1
CDR2
CDR3
17
SEQ ID NO 45
GYDFSNF
YPGDGE
DDYLRAMDY

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
19
SEQ ID NO 47
GYDFSNF
YPGDGE
DDYLRAMDI

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
23
SEQ ID NO 48
GYDFSNF
YPGDGE
DDYLRAMDI

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
24
SEQ ID NO 49
GYDFSNF
YPGDGE
DDYLRAMDY

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
25
SEQ ID NO 50
GYDFSNF
YPGDGE
DDYLRAMDI

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
32
SEQ ID NO 43
GYDFSNF
YPGDGE
DDYLRAMDY

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
33
SEQ ID NO 51
GYDFSNF
YPGDGE
DDYLRAMDI

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
34
SEQ ID NO 51
GYDFSNF
YPGDGE
DDYLRAMDI

SEQ ID NO 78
RASQNIHNYLA
SAKRLES
QHFWSSPYT
35
SEQ ID NO 55
GYDFSNF
YPGDGE
DDYLRAMDY

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
36
SEQ ID NO 55
GYDFSNF
YPGDGE
DDYLRAMDY

SEQ ID NO 78
RASQNIHNYLA
SAKRLES
QHFWSSPYT
39
SEQ ID NO 57
GYDFSNF
YPGDGE
DDYLRAMDI

SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
43
SEQ ID NO 58
GYDFSNY
YPGDGE
DDYLRAMDI

SEQ ID NO 78
RASQNIHNYLA
SAKRLES
QHFWSSPYT
44
SEQ ID NO 59
GYDFSNY
YPGDGE
DDYLRAMDY

SEQ ID NO 78
RASQNIHNYLA
SAKRLES
QHFWSSPYT


Due to the lack of support from the specification it will be difficult to predict if the antibody claimed will bind Siglec-7 and if they will compete for binding with the antibody of SEQ ID NO: 1 and 15 (16H11). The instant specification does not provide any binding competition data  that can demonstrate that the antibodies claimed will compete with the antibody of SEQ ID NO: 1 and 15. 
Based on the knowledge that binding can be affected by single residues changes and lack of support from the specification to show possession that all potential CDRs and heavy and light chain combinations claimed will result in binding to Siglec-7 and competition with the antibody of SEQ ID NO: 1 and 15, claim 65 does not meet the written description requirement.

Claims 67, 68, 71, 72, 74-82, 121, 124 are rejected due to their dependency on claim 65. The dependent claims are included in the rejection because they do not overcome the issues raised in the independent claim as discussed above. 

Claims 68 and 72 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 68 is drawn to The anti-Siglec-7 antibody of claim in any one of SEQ ID NOS:62 and 64-78. These sequences correspond to humanized sequences derived from 16H11. 
	Based on the current claim language any 1, 2 or 3 amino acid substitutions in the CDRs and in any position can be made. However, even single amino acid changes within the CDRs can have significant effects in binding affinity of an antibody. Piche-Nicholas et al. (“Changes in complementarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics”, mABs, Vol 10, 2017, Issue 1) demonstrated that mutation in the CDRs significantly altered binding affinity of IgG to the neonatal Fc receptor (FcRn). Through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, the authors demonstrated that variable domains, and in particular complementarity-determining regions (CDRs), significantly alter binding affinity to FcRn in vitro. The authors described that “Furthermore, a panel of IgG molecules differing only by 1–5 mutations in CDRs altered binding affinity to FcRn in vitro, by up to 79-fold, and the affinity values correlated with calculated isoelectric point values of both variable domains and CDR-L3. In addition, tighter affinity values trend with faster in vivo clearance of a set of IgG molecules differing only by 1–3 mutations in human FcRn transgenic mice. Understanding the role of CDRs in modulation of IgG affinity to FcRn in vitro and their effect on PK of IgG may have far-reaching implications in the optimization of IgG therapeutics.” 
Paragraphs 0093-0096 of the instant specification describe the CDR1 and CDR2 mutations that correspond to the heavy chain variable region of SEQ ID Nos: 29-31, 33, and 35-61; and to the light chain variable region of  SEQ ID Nos: 62 and 64-78 (see tables below). 

VH CDR1 (Claim 68)

VH CDR2 (Claim 68)
GYDFSNF (SEQ ID NO: 79) 

YPGDGE (SEQ ID NO: 80)
GYTFSNF (SEQ ID NO: 82)

YPIDGE (SEQ ID NO: 85)
GGDFSNF (SEQ ID NO:83)

YPGFGE (SEQ ID NO: 90)
GYDFSSY (SEQ ID NO: 87)

Mutations inhibiting binding
GYDFSSF(SEQ ID NO: 88)

IPGDGE (SEQ ID NO: 84)
GYDFSNY(SEQ ID NO: 89)

YPGDGT (SEQ ID NO: 86)



VL CDR1 (Claim 72)

VL CDR2 (Claim 72)
RASGNIHNYLA (SEQ ID NO: 93)

SAKRLES (SEQ ID NO: 94)
RASGGIHNYLA (SEQ ID NO: 99)

AASRLES (SEQ ID NO: 97)
RASQNIHNYLA (SEQ ID NO: 100)

SASRLES (SEQ ID NO: 98)
RASGNISNYLA (SEQ ID NO: 101)

SAKRLAS (SEQ ID NO: 102)
Mutations inhibiting binding

SAKRLED (SEQ ID NO: 103)
RASGNIHNSLA (SEQ ID NO: 80)


As shown in the tables above only 1 or 2 (not 3) amino acid substitutions were disclosed. The specification also provide examples of mutations that would inhibit binding such as those in CDR2 of the heavy chain variable domain (SEQ ID NO: 84 and 86) and in CDR1 of the light chain variable domain (SEQ ID NO: 80). The instant specification also provides KD values of 47 humanized antibodies derived from 16H11 with the various mutations disclosed (Example 6).  However, not enough support was provided to demonstrate the even the mutations disclosed will results in binding and competition with 16H11. For example, when considering the heavy chain variable domains of instant claim 68, SEQ ID NO: 29, 33, 35, 40-57, 60 and 61 have CDR1 (GYDFSNF), SEQ ID NO: 30 have CDR1 (GYTFSNF), SEQ ID NO: 31 have CDR1 (GGDFSNF), SEQ ID NO: 36 and 38 have CDR1 (GYDFSSY), SEQ ID NO: 37 have CDR1 (GYDFSSF) and SEQ ID NO: 39, 58 and 59 have CDR1 (GYDFSNY) (see table below). When analyzing Table 1 of the instant specification, KD data was not provided for the heavy chain variable domain of SEQ ID NOs 30, 31, 36, 37 or 38 that contain 4 out of 6 of the heavy chain CDR1s with the disclosed substitutions.  Similar analysis can be done for the other disclosed substitutions for the other CDRS. Since the state of the art at the time of the invention teaches that amino acid substitutions in the CDRS can have significant effect in binding of antibody to its antigen, there should be enough support in the specification to demonstrate that amino acid substitutions to the CDRS will results in antibodies that will bind Siglec 7 and compete with 16H11. As described, the current specification failed to provide enough support and it would be difficult for one of ordinary skill in the art to predict which amino acid substitutions will result in binding to Siglec-7 and competition with 16H11.  Therefore, based on the state of the art at the time of the invention and the disclosure of the specification, a skilled artisan would have not recognize that the applicant was in possession of the claim invention.
CDRs of the heavy and light chain variable domains of instant claims 68 and 72
SEQ ID NO
CDR1
CDR2
CDR3
Heavy chain variable domain 
SEQ ID NO 29
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 30
GYTFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 31
GGDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 33
GYDFSNF
YPIDGE
DDYLRAMDY
SEQ ID NO 35
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 36
GYDFSSY
YPGDGE
DDYLRAMDY
SEQ ID NO 37
GYDFSSF
YPGDGE
DDYLRAMDY
SEQ ID NO 38
GYDFSSY
YPGDGE
DDYLRAMDY
SEQ ID NO 39
GYDFSNY
YPGDGE
DDYLRAMDY
SEQ ID NO 40
GYDFSNF
YPGFGE
DDYLRAMDY
SEQ ID NO 41
GYDFSNF
YPGDGE
DDYLRAMDV
SEQ ID NO 42
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 43
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 44
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 45
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 46
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 47
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 48
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 49
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 50
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 51
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 52
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 53
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 54
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 55
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 56
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 57
GYDFSNF
YPGDGE
DDYLRAMDI
SEQ ID NO 58
GYDFSNY
YPGDGE
DDYLRAMDI
SEQ ID NO 59
GYDFSNY
YPGDGE
DDYLRAMDY
SEQ ID NO 60
GYDFSNF
YPGDGE
DDYLRAMDY
SEQ ID NO 61
GYDFSNF
YPGDGE
DDYLRAMDI
Light chain variable domain 
SEQ ID NO 62
RASGNIHNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 64
RASGNIHNYLA
AASRLES
QHFWSSPYT
SEQ ID NO 65
RASGNIHNYLA
SASRLES
QHFWSSPYT
SEQ ID NO 66
RASGGIHNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 67
RASQNIHNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 68
RASGNISNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 69
RASGNIHNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 70
RASQNIHNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 71
RASGNIHNYLA
SAKRLES
QHFWSSPYT
SEQ ID NO 72
RASGNIHNYLA
SAKRLAS
QHFWSSPYT
SEQ ID NO 73
RASGNIHNYLA
SAKRLED
QHFWSSPYT
SEQ ID NO 74
RASQNIHNYLA
SAKRLAS
QHFWSSPYT
SEQ ID NO 75
RASQNIHNYLA
SAKRLED
QHFWSSPYT
SEQ ID NO 76
RASQNIHNYLA
SAKRLED
QHFWSSPYT
SEQ ID NO 77
RASQNIHNYLA
SAKRLED
QHFWSSPYT
SEQ ID NO 78
RASQNIHNYLA
SAKRLES
QHFWSSPYT

   
	
Claims 74 and 75 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 74 is drawn to the anti-Siglec-7 antibody of claim 67, wherein the anti-Siglec-7 antibody comprises a heavy chain variable region having at least 90% identity to the amino acid sequence of a heavy chain variable region of any one of SEQ ID NOS:29-31, 33, and 35-61. Claim 75 is drawn to the anti-Siglec-7 antibody of claim 71, wherein the anti-Siglec-7 antibody comprises a light chain variable region having at least 90% sequence identity to the amino acid sequence of a light chain variable region of any one of SEQ ID NOS:62 and 64-78.
	The current claim wording of “90% sequence identity” would allow for any amino acid substitution in the heavy and light variable regions that results in 90% sequence identity with the heavy and light chain variable domain sequences in the claim, including in the CDR regions. As discussed above even single amino acid mutations in the CDRs can affect binding of an antibody to its antigen. Not only changes in CDRs can affect binding of an antibody to its antigen, but changes in the heavy and light chain variable domain framework can also have effects. Herold et al. (Determinants of the assembly and function of antibody variable domains. Sci Rep 7, 12276, 2017) created six single (Y36A, Q37A, S43A, P44A, L46A, and F98A) and two double point mutants for MAK33 VL (Y36A/P44A and Y36A/S43A) and five single mutants (Y36A, Q37A, P44A, L46A, and F98A) for 1HEZ VL as well as seven single point mutations for MAK33 VH (V37A, R38A, R44A, L45A, E46A, W47A, and W103A) and 1HEZ VH (V37A, R38A, G44A, L45A, E46A, W47A, and W103A). The authors described that “Almost all MAK33 VH mutants led to a decrease in the binding affinity, especially L45A with a 20-fold higher KD than the wt, followed by V37A and W103A with a 2-fold change. On the 1HEZ side, only the mutants L45A and V37A exhibited a negative influence on the binding of the corresponding VL wt domain. Generally, the MAK33 VH mutations exerted a bigger influence on the VH/VL interaction with a maximum 20-fold increased KD compared to 1HEZ with 3 to4-fold higher KDs than the wt VH domain (Table 1; Fig. 1c). The mutation of conserved residues in VL, though, showed similar effects for the two VL domains from different origin. In both cases a striking binding impairment with a 30-fold higher KD was observed for the mutant P44A and a slightly decreased VH/VL interaction with a 3 fold increase in KD for the mutation F98A”. These results suggest that changes in the framework of the variable domains can affect binding of an antibody. 
	The instant specification does not provide any guidance on mutations further to the ones already introduced in the heavy chain variable regions of SEQ ID NO 29-31, 33 and 35-61 and the heavy chain variable regions of SEQ ID NO 62 and 64-78 and it will be difficult to predict if introducing mutations that result in 90% identity with the listed sequences will result in binding competition with 16H11.  Furthermore, the data provided in the specification is unclear on whether the mutations already introduced in the sequences result in binding competition with 16H11. Therefore, based on the state of the art at the time of the invention and the disclosure of the specification, a skilled artisan would have not recognize that the applicant was in possession of the claim invention. 

Claim 76 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 76 is drawn to the anti-Siglec-7 antibody of claim 67, wherein the anti-Siglec-7 antibody comprises a heavy chain variable region having at least 90% sequence identity to the amino acid sequence of a heavy chain variable region of any of SEQ ID NOS:41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 57, 58, 59, 60 or 61; and a light chain variable region having at least 90% sequence identity to the amino acid sequence of a light chain variable region of SEQ ID NO:69, 70, 71, 72, 73, 74, 75, 76, 77, or 78. Based on the current claim wording, any of the heavy chain variable region sequences can be combined with any of the light chain variable regions sequences of the claim, which represents 200 different combinations of heavy and light variable domains. 
	Chailyan et al. (“The association of heavy and light chain variable domains in antibodies: implications for antigen specificity”. FEBS J. 2011 Aug;278(16):2858-66) showed that the mode of interaction between the heavy and light chain variable domains affects the relative position of the antigen-binding loops and therefore has an effect on the overall conformation of the binding site. The author also explains how others have shown that changes in the heavy chain variable domain–light chain variable domain (VH–VL) association can modify the relative positions of the hypervariable loops, which, in turn, can alter the general shape of the antigen-binding site, as well as the disposition of side-chains that interact directly with the antigen. 
	Since the state of the art at the time of the invention shows that changes in the heavy chain variable domain–light chain variable domain (VH–VL) association can affect binding of an antibody to an antigen applicant should provide enough support in the description to show possession of the invention. In example 6 (Table 1) in the specification applicant show KD values of humanized versions of 16H11. Of the 47 antibodies in the table, 13 may show competition with 16H11 but it remains unclear if competition can be demonstrated since the data show <75 pM which can be in competition with the 35 pM of 16H11. Those 13 antibodies are combinations of various of the claimed heavy chain variable domain with the light chain variable domain of SEQ ID NO 69 and 78.  However, SEQ ID NO: 72 and SEQ ID NO: 73, for example, introduce different mutations in CDR2, and their effect was not tested and cannot be predicted based on the state of the art at the time of the invention. 
 	It would be difficult for one of ordinary skill in the art to predict if all the potential combinations of heavy and light variable domains would result in antibodies capable of binding competitively with 16H11 and if the applicant had possession of the claimed invention. For this reason, the claims does not meet the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 65, 72, 74-82 and 124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 19, 27, 29, 32, 34 and 153 of copending Application No. 16/961,197 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an anti-Siglec antibody that competes with an antibody having a variable heavy chain sequence of SEQ ID NO:1 (both in the instant application and in the reference application) and a variable light chain sequence of SEQ ID NO: 15 (both in the instant application and in the reference application) for binding to Siglec-7. Sequence alignment of SEQ ID Nos: 1 and 15 of the instant claim and SEQ ID Nos: 1 and 15 of the reference application are shown below.  
SEQ ID NO: 1 of the instant application and SEQ ID NO:1 of the reference application 16/961,197

    PNG
    media_image1.png
    312
    851
    media_image1.png
    Greyscale


SEQ ID NO: 15 of the instant application and SEQ ID NO:15 of the reference application 16/961,197

    PNG
    media_image2.png
    316
    868
    media_image2.png
    Greyscale


The claims differ because claim 65 of the instant application further defines the heavy chain and light chain CDR3 (SEQ ID NO: 111 and 95 respectively) of the antibody and claim 1 of the reference application contains the limitation of “wherein the antibody comprises a variant Fc region that comprises at least one amino acid amino acid modification that reduces effector function or increases antibody stability compared to the corresponding native Fc region”. However, claims 68, 72, 74, 75, 76, 78, 80 and 82 of the instant specification further define the antibody sequence in terms of CDRs and heavy and light chain variable domains. Similarly, claims 19, 27, 29, 32 and 34 of the reference application further define the antibody sequence in terms of CDRs and heavy and light chain variable domains. Applicant elected species for heavy and light chain variable domain (SEQ ID NO: 59 and 78, respectively) that define the claimed antibody is the same as an antibody defined in the reference application by heavy and light chain variable domain (SEQ ID NO: 59 and 78, respectively of the reference application).
Sequence alignment of applicant’s elected species of heavy and light chain variable domain (SEQ ID NO: 59 and 78, respectively) of the instant application and heavy and light chain variable domain (SEQ ID NO: 59 and 78, respectively).


    PNG
    media_image3.png
    309
    858
    media_image3.png
    Greyscale
SEQ ID NO: 59 of the instant application and SEQ ID NO:59 of the reference application 16/961,197



SEQ ID NO: 78 of the instant application and SEQ ID NO:78 of the reference application 16/961,197

    PNG
    media_image4.png
    324
    853
    media_image4.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.R./              Examiner, Art Unit 1647                                                                                                                                                                                          /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647